ORDER
The Disciplinary Review Board on May 12, 1999, having filed with the Court its decision concluding that HARDGE DAVIS, *8JR., of NEWARK, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 3.4(c) (knowingly disobeying rules of a tribunal), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that prior to the consideration of any application for reinstatement to practice respondent should be required to submit proof that he has filed a satisfactory accounting in the Sanders estate matter and has provided the Office of Attorney Ethics with documentation required to support the accounting;
And good cause appearing;
It is ORDERED that HARDGE DAVIS, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective November 1, 1999; and it is further
ORDERED that prior to the consideration of any application for reinstatement to practice, respondent shall submit proof that he has filed a satisfactory accounting in the Sanders estate matter and that he has provided the Office of Attorney Ethics with all documentation necessary to support the accounting; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period’of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.